The opinion of the court was delivered by
Williams, Ch. J.
In this case the defendants claim title by virtue of a collecter’s deed. There appear to be several defects in the proceedings, under which the land in question was sold to the defendants. Our attention will be confined to the defect, which was considered by the county court, without any farther inquiry as to the validity of the sale.
In all vendue sales it has been required, that there should be a strict compliance with the requirements of the statute, or no title passes to the purchaser. It is a condition precedent to the passing of any title, that the proceedings of the officers, who have any thing to do with the assessing, or collecting,.the tax, or recording the proceedings, whether to be performed before or after the sale, should be in strict and literal compliance with the requirements of the statute. The case of Sumner v. Sherman, 13 Vt. 609, in relation to the Hibbard vendue, shows the principles which have governed the court in this particular. There is no reason why these principles should be in any way relaxed.
In regard to the sales by the collectors, on the taxes for which this sale was made, duties are by law imposed on the collector and on the town clerk; and it is specially required, that the town clerk shall record the advertisements and “shall certify whether the same have been published as required by law.’’ Purchasers and landowners are to look to the records, to ascertain whether a vendue is correct and valid, and whether it is necessary for the owner to redeem. The records must contain full and plenary evidence in this particular. Hence it is obvious, that, if the certificate of the town clerk, as to the publication of the advertisement, is omitted, there is no legal eveidence, that the advertisement has been published, as required by law. The purchaser may find, that he has no title ; and the owner may omit to redeem, inasmuch as his land has not been legally sold. The decision of the county court was undoubtedly correct on this question.
*4731 It appears, that application was made to the county court to permit the town clerk to amend his record. The court have no control over \he town clerk, or his records. But he could not, either with or without their permission, or the permission or direction of any one else, do any act, or make a record, to render a sale valid, which was not valid before, or to vest a title in a purchaser, or to divest a title from the owner, ifjhe sale was not already perfect. The sale was in October, 1843 ; the time for redemption expired in October, 1844; and the offer to amend the record was not made until after that time. It would have been, at any time, obviously improper and illegal for a clerk to alter his records, in order to give efficiency to a sale, or to destroy it.
The judgment of the county court is affirmed.